Los becbos están, expresados en la opinión.
El. Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El Municipio de Caguas acordó dotar a la ciudad de un sistema de alcantarillado y al mismo tiempo, o quizás un poco antes de obtener la declaración de utilidad pública del Con-sejo Ejecutivo entró en negociaciones para adquirir cierta parcela de terreno propiedad de Nicolás Quiñones Cabezudo. Mientras estaban pendientes estas negociaciones y antes de la declaración de utilidad pública, Quiñones Cabezudo ven-dió dos lotes de dichos terrenos,, uno al apelante Felipe Her-nández y el otro a Domingo Lasa. Quiñones Cabezudo era el único de los tres dueños que fué citado formalmente para comparecer ante el Consejo Ejecutivo, pero los tres compá-*57recieron ante aquel organismo y estuvieron representados to-dos debidamente por el mismo abogado. Actuaban al pare-cer conjuntamente.
Iniciado un procedimiento judicial para la expropiación del terreno en cuestión fué dictada sentencia contra los tres demandados que se mencionan en la demanda. La corte con-cedió a Nicolás Quiñones Cabezudo la suma de $1,500, valor de su terreno, al apelante Felipe Hernández, $200, como valor del suyo, a Domingo Lasa, $300, también valor de su te-rreno y a Nicolás Quiñones la suma de $1,800 en concepto de daños y perjuicios. No sabemos si los demás demanda-dos estuvieron satisfechos o no con el dictamen de la corte, pero es lógico suponer que así fuera y al discutir los varios errores alegados por el apelante, no haremos más que men-cionar aquellos que no le perjudicaron.
La negativa de la corte a eliminar cierta alegación de la demanda basada en que esta contenía una conclusión de dere-cho al describirse a los demandados como mayores de edad claramente que no era perjudicial. La mención que se hace en la demanda de que el terreno perteneciente al apelante ha-bía sido segregado de otra finca que pertenecía al principal demandado no estaba sujeta a una moción de eliminación, ni con ella se cometió error alguno. La idea del apelante, si de algo le servía, hubiera podido llevarla a efecto más debida-mente mediante excepción previa, basándose en la indebida acumulación de partes demandadas.
Fué formulada una excepción previa fundada en indebida acumulación de partes demandadas, pero en el alegato del apelante el fundamento alegado fué que la esposa de Quiño-nes Cabezudo había sido hecha parte demandada. No era posible que esto hubiera perjudicado al apelante; Y en cuanto a que fueron incluidos los otros dos demandados, éstos eran debidas partes, si no necesarias.
Creemos que la demanda fué suficientemente clara y ex-' presaba una causa de acción. En ella se alegaba una decla-ración de utilidad pública referente a un sistema de alcanta-*58rillado, obtenida por el Municipio de Caguas. La propiedad fue minuciosamente descrita así como la parcela segregada de tocia la finca a favor del apelante. En la demanda se alegó que se hizo el ofrecimiento de pago a todos los demanda-dos como también la negativa de éstos a aceptarlo. Hubo alegación suficiente de que la obra era de necesidad pública. La declaración del Consejo Ejecutivo sobre el particular pol-lo general es concluyente a falta de clara constancia en sen-tido contrario.
Otros errores fueron alegados respecto a la admisión de ciertos planos. No podemos ver el perjuicio y los planos fue-ron al parecer los usados por los ingenieros al hacer el estu-dio del propuesto sistema de alcantarillado. ’
Alega el apelante que no hubo prueba de’habérsele hecho el ofrecimiento de pago. La corte inferior declaró probado que fué hecho dicho ofrecimiento, basándose principalmente en la manifestación del alcalde de que se hizo el ofrecimiento de pago al abogado Arce que representó constantemente a los tres demandados ante el Concejo Ejecutivo así como des-pués. Creemos que se cumplió de modo suficiente con el ar-tículo 4 de la ley de marzo 12,1908, el cual dispone lo siguiente:
’ “Hecha la declaración de utilidad pública de una obra, si los dueños de la propiedad que haya de ser expropiada no se aviniesen por cualquier motivo a consentir la expropiación o expropiaciones que aquélla requiera, determinará ello una causa de acción en favor del que haya de realizar dicha obra, y podrá éste ejercitarla contra los mencionados propietarios. * # *”
En eu caso de Fajardo Development Co. v. Zalduondo, 20 D. P. R. 253, interpretamos este artículo en el sentido de que las partes estarían impedidas por sus actos de poder alegar la cuestión relativa a la omisión en hacerse una oferta de pag-o específica y esto es lo que se infiere del texto mismo del ar-tículo. En este caso los demandados actuaban juntos y to-dos, conjuntamente, se opusieron a la expropiación. De un examen de los autos se verá que las partes tuvieron general-mente presente la finca en su totalidad tal como se encontraba *59antes de hacerse la segregación. Mencionamos esto en adi-ción al hecho de que la corte al parecer estimó probado que se había hecho un ofrecimiento de pago a los demandados.
Otro señalamiento de error se refería al peso que dió la corte inferior a la prueba, alegando el apelante que su terreno fue comprendido indebida e innecesariamente en la expropia-ción. Parte de la discusión hecha por el apelante sobre este señalamiento de error hace referencia a la falta del debido procedimiento al no haber sido citado debidamente el apelante para comparecer ante el Consejo. Sin embargo, él compare-ció voluntariamente. Además, esta forma de objeción no ha sido incluida en el señalamiento de error. No fue promovida debidamente en esta corte y no era fundamental o perjudi-cial. El hecho de que otros terrenos hayan podido ser mejo-res, o más baratos que el del apelante, no es una razón sufi-ciente para anular una conclusión de la corte cuando han sido adjudicados terrenos colindantes de mayor cabida en el mismo procedimiento, y después de haber declarado el alcalde y los ingenieros de la ciudad que la dicha faja de terreno era la más conveniente por estar en una parte de Caguas que no es pre-cisamente el sitio más apropiado para la urbanización. Hubo en general algún conflicto y no vemos razón por la cual deba intervenirse con la conclusión hecha por la corte.
Semejantes consideraciones son de aplicación a la suma adjudicada lo cual es probablemente la base sobre que gira esta apelación. La corte inferior no estaba obligada a decla-rar probado que el precio pagado por el apelante al hacerse la compra era el verdadero valor, o que el precio convenido en la escritura fué el verdadero precio satisfecho, o el valor del terreno a la fecha de la expropiación. Y no vemos más perjuicio que la pérdida del terreno.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.